



COUR DAPPEL DE LONTARIO

RÉFÉRENCE: R. c. Simard, 2017 ONCA 149

DATE: 20170221

DOSSIER: C60014

Les juges Sharpe, Rouleau et
    Benotto

ENTRE

Sa Majesté la Reine

Intimée

et

Nicolas Simard

Appelant

DOSSIER: C60234

ET ENTRE

Sa Majesté la Reine

Intimée

et

Sébastien Lépine

Appelant

Christine Mainville, pour les appelants
    Nicolas Simard et Sébastien Lépine

Vanita Goela, pour lintimée

Date de laudience : le
    31 janvier 2017

En appel de la condamnation prononcée le
    29 octobre 2014 et de la peine imposée le 22 janvier 2015 par le juge Gilles
    Renaud de la Cour de justice de lOntario.

Le juge Rouleau :

[1]

Les appelants ont plaidé coupables à une
    accusation de production de marijuana en vertu de larticle 7(2)(b) de la
Loi
    réglementant certaines drogues et autres substances
et le juge a imposé la
    peine minimale obligatoire de neuf mois. La peine minimale simposait en raison
    de trois facteurs aggravants dont, notamment, le fait que la production était
    « à des fins de trafic » et quil y a eu utilisation de « biens
    immeubles appartenant à autrui » lors de la perpétration de linfraction.
    Des ordonnances accessoires relatives aux armes à feu et au prélèvement dADN
    furent également imposées.

[2]

Les appelants font appel. Ils allèguent quen
    raison de lassistance non effective de leur avocat et de difficultés
    langagières, leur plaidoyer nétait pas informé.

[3]

Ils maintiennent entre autre quils nont jamais
    été avisés quen raison des facteurs aggravants invoqués par la poursuite, une
    peine minimale obligatoire de neuf mois et les ordonnances accessoires
    relatives aux armes à feu et aux prélèvements dADN seraient imposées. De plus,
    ils affirment que sans en connaître le contenu et sans être informés de son
    impact, le sommaire préparé par la police a été présenté au juge pour établir
    les faits sous-tendant les plaidoyers. Les appelants étaient donc tenus davoir
    admis les faits contenus dans ce sommaire policier. Le sommaire était
    uniquement en anglais et, à linsu des appelants, contenait des aveux qui
    serviraient à établir des facteurs aggravants pour la fin de limposition de la
    peine. La preuve non contredite des appelants est à leffet que, sils avaient
    été au courant de ces faits, ils nauraient pas plaidé coupables.

[4]

À mon avis lappel doit être accueilli.

[5]

Lors de la plaidoirie, le bref policier dans
    lequel les policiers ont résumé leur version des faits a été présenté au juge
    pour établir les faits sous-tendant les plaidoyers. Le bref policier était rédigé
    en anglais et na jamais été partagé avec les appelants. Seul un sommaire oral
    incomplet a été relaté aux appelants par leur avocat. Le bref na pas été lu à
    haute voix en cour et même un résumé pour le compte des appelants est absent.
    Ainsi les appelants nont pas su quels étaient les aveux contenus dans le bref
    policier, ni que certains de ces aveux serviraient à établir des facteurs
    aggravants menant à limposition dune peine minimale obligatoire de neuf mois.

[6]

Lors du plaidoyer de culpabilité, le juge a
    demandé quelle serait la fourchette des peines qui sappliquerait. Le procureur
    de la Couronne a répondu en anglais que « the range, nine, it was the
    mandatory minimum, Your Honour ». Les deux appelants sont francophones. Un
    comprend peu langlais et lautre nest pas très à laise en anglais. Selon
    leur témoignage, que jaccepte, il appert quils nont pas compris de cet
    échange entre le juge et le Ministère Public quune peine minimale obligatoire
    de neuf mois serait imposée. Selon les appelants, linterprète qui était
    présent naurait pas bien traduit ce qui se déroulait en anglais. Sur ce point,
    je remarque quil ny a rien au dossier qui explique pourquoi la poursuite dans
    cette affaire qui, de toute évidence était une procédure en français,
    sadressait au juge en anglais ni pourquoi le juge répondait périodiquement en
    anglais.

[7]

Quelques mois après avoir plaidé coupable, les
    appelants sont revenus devant le juge pour la détermination de la peine. À
    cette audience, la poursuite a relaté, en anglais, certains faits contenus dans
    le bref policier qui avait été déposé auprès du juge. Selon la poursuite, ces
    faits démontraient la présence de facteurs aggravants dont celui que la
    production était à des fins de trafic.

[8]

Dans le bref policier, le policier aurait
    indiqué que, lors de son arrestation, un des appelants aurait avoué que
    « Yes I was planting marijuana but what am I supposed to do? The
    government takes all my money in taxes. » Selon la poursuite ceci
    démontrait que la production était pour fins de trafic en vertu du sous alinéa
    7(2)b)(ii) de la loi.

[9]

Selon la nouvelle preuve déposée en appel, les
    appelants maintiennent que leur avocat ne leur a jamais demandé sils avaient
    fait cet énoncé à la police et, plus important encore, ce quils entendaient
    par cet énoncé. Sil lavait fait, M. Simard aurait expliqué que ce
    commentaire signifiait quil était trop pauvre pour acheter de la marijuana et
    donc il devait en faire pousser pour consommation personnelle. En dautres termes,
    les appelants nauraient jamais avoué que la production était pour fins de
    trafic et ceci surtout sils avaient été informés que cest cet aveu qui crée
    lobligation dimposer une peine minimale obligatoire de neuf mois.

[10]

Ainsi, en labsence dobjection ou de contredit,
    le juge a accepté la représentation du Ministère Public que les aveux établissaient
    la présence de facteurs aggravants dont la production pour fins de trafic et a
    imposé la peine minimale obligatoire de neuf mois ainsi que les ordonnances
    accessoires.

[11]

Suite à la lecture de la nouvelle preuve, y
    compris le contre-interrogatoire de lavocat des appelants au procès, il mest
    apparent que, non seulement lavocat des appelants na pas discuté de la
    question de savoir si la production était pour consommation personnelle et non
    pour la vente, il nétait même pas au courant de limpact quaurait ce facteur
    sur la peine.

[12]

En appel, lintimée maintient quune lecture du
    dossier démontre que les appelants étaient bel et bien au courant de la peine
    minimale obligatoire. Elle indique que lors de la comparution pour limposition
    de la peine, il y a eu mention quil sagissait dune peine de neuf mois. À cet
    égard jaccepte les représentations des appelants à leffet que cette mention
    nétait pas suffisante pour que les appelants comprennent la portée des aveux
    quils étaient tenus davoir faits et de la peine qui en découlerait. De toute
    évidence, les appelants demeuraient confus. Ce nest que par la suite, lors de
    leur incarcération, quils ont appris que la peine imposée était de neuf mois.
    Ne sachant aucunement comment ceci leur était arrivé, ils ont immédiatement
    fait appel. Par la suite, ils ont déposé de la nouvelle preuve, y compris leurs
    affidavits confirmant que ce nest quaprès leur incarcération quils sont
    devenus conscients de la durée de la peine.

[13]

Aussi, ce nest quau cours des procédures en
    appel quils ont été informés de limportance des aveux quils étaient tenus
    davoir faits. Tout au cours de leur interaction avec leur avocat, ils nont
    jamais été informés que, sils plaidaient coupable et avouaient ce qui était
    contenu dans le bref policier, le juge imposerait une peine minimale de neuf
    mois. Ce quils avaient compris est quils nauraient quune « peine
    minimale » dans le sens où ce serait une petite peine qui ne serait pas
    très élevée.

[14]

Il mappert donc que les plaidoyers de
    culpabilité des appelants nétaient pas informés en raison de leur déficit
    linguistique et de lassistance non effective de leur avocat. Jai conclu ainsi
    conscient du fait quil y a présomption de compétence dun avocat. En lespèce,
    par contre, il est clair que lavocat des appelants ne les a pas informés des
    facteurs aggravants qui étaient plaidés par la poursuite et de limpact que ces
    facteurs auraient sur la peine. De plus, il ne les a pas informés des faits
    contenus dans les aveux déposés auprès du juge ni que ceux-ci serviraient à
    établir les facteurs aggravants. Leur avocat avait une obligation de les
    informer de ceci et devait sassurer que les appelants comprenaient les
    conséquences de leurs aveux notamment quune peine minimale obligatoire de neuf
    mois en découlerait. De toute évidence ceci na pas été fait et les appelants
    ont donc établi quil ny a pas eu dassistance effective de lavocat.

[15]

Malheureusement, rien de ceci na été expliqué
    aux appelants par le juge. À mon avis, le juge aurait dû procéder à une enquête
    sur le caractère volontaire du plaidoyer, surtout étant donné que le bref
    policier était en anglais, pas la langue des procédures, et na jamais été lu à
    haute voix en cour.

[16]

Jaccepte aussi que les appelants ont souffert
    dun préjudice puisquils nauraient pas plaidé coupables sils avaient eu
    connaissance des faits pertinents et des conséquences sur limposition de la
    peine davouer les faits contenus dans le bref policier. Voir
R. v. Henry
,
    2011 ONCA 289, aux par. 26 à 27 et 36 à 37, ainsi que
R. v. Rulli
,
    2011 ONCA 18, aux par. 1 et 2.

[17]

Les appelants ont aussi avancé plusieurs moyens
    dappel additionnels. Parmi ceux-ci, ils maintiennent quils avaient,
    potentiellement, des défenses viables aux accusations, mais que leur avocat na
    jamais enquêté à ce sujet et ne les a pas informés à ce sujet. Vu ma conclusion
    que lappel doit être accueilli, il nest pas nécessaire de traiter de cet
    argument et des autres moyens dappels présentés.

[18]

Pour ces motifs, jaccueillerais lappel. Les
    appelants ont déjà purgé la partie carcérale de leur peine. Dans les
    circonstances, jai conclu que la condamnation devrait être mise de côté et quun
    nouveau procès devrait être ordonné, ainsi quun arrêt des procédures.

Rendu le : « R.J.S. » 21
    février 2017

« Paul
    Rouleau j.c.a. »

« Je
    souscris Robert J. Sharpe j.c.a. »

« Je
    souscris M.L. Benotto j.c.a. »


